Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The arguments presented in the papers filed 1/6/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 10/14/2020 listed below have been reconsidered as indicated:
a)	The provisional rejections of claims 70-74 on the ground of nonstatutory double patenting as being unpatentable over claims 15-21 of copending Application No. 16/217,819 in view of Zegzouti (US 2014/0272970 A1) are withdrawn in view of the terminal disclaimer filed on and approved on 1/6/2021.


Claim Interpretation
	Claims 70-74 are drawn to a preparation. The preparation is interpreted as encompassing: 1) a mixture that comprises the claimed amounts of a methylcytosine dioxygenase comprising SEQ ID NO: 2, with or without a cytidine deaminase.
	While the claimed preparations comprises 0.001-100 micrograms of a methylcytosine dioxygenase comprising SEQ ID NO: 2 and thus encompasses additional elements, the amount of the enzymes are limited to the ranges claimed. In view of this, compositions having less than 0.001 micrograms or over 100 micrograms of methylcytosine are outside the scope of the present claims.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claimed preparation requires an amount of methylcytosine dioxygenase comprising SEQ ID NO: 2 within the claimed ranges of 0.001-100 micrograms. The prior art does not teach or suggest a preparation with the claimed methylcytosine dioxygenase at the claimed amounts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634